A study of the entire act convinces me that its purpose was to provide for the formation of a number of public utility districts, each one coextensive with the boundaries of the county where it was to be formed, and each one independent of the other. Its purpose was to provide electric energy for the inhabitants of each district so formed, and not that any one district could provide such energy to the people of the state at large. Each district was to be a separate unit. In order to better conduct its affairs as a unit, provision was made that each district,as a unit, could operate both within and without thedistrict. The act is replete with provisions for the operation of each district as a district.
The framers of the act contemplated that some districts would not have sufficient electric energy to furnish their inhabitants, so it was provided in § 6, subd. (e) (Rem. Rev. Stat., § 11610 [P.P.C. § 833-11] (e)), that one district could build and maintain intertie lines to connect with another *Page 153 
district or municipal corporation. They contemplated that situations might arise where the acquisition of a large system could be more economically and more expeditiously accomplished by a district larger than a county in area, population, and wealth, so they wisely included in § 10 (Rem. Rev. Stat., § 11614 [P.P.C. § 833-19]), that two or more contiguous districts might consolidate, or that the boundaries of any public utility district might be enlarged and new territory included therein.
The machinery to handle a situation, such as here proposed, was provided for in the act. However, it is not being used by respondent in its proposed plan. I cannot find authority in the act for the acquisition of the Puget Sound properties in the manner proposed.